  Case: 4:21-cv-00584-RWS Doc. #: 3 Filed: 08/23/21 Page: 1 of 7 PageID #: 12




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ANTHONY MOORE,                                     )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           Case No. 4:21-cv-00584-RWS
                                                   )
POTOSI CORRECTIONAL CENTER, et al.,                )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of Plaintiff Anthony Moore for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2). Having

reviewed the motion, the Court has determined that Moore lacks sufficient funds to pay the entire

filing fee, and will assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1).

Additionally, for the reasons discussed below, the Court will order Moore to file an amended

complaint on a Court form.

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
   Case: 4:21-cv-00584-RWS Doc. #: 3 Filed: 08/23/21 Page: 2 of 7 PageID #: 13




payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10.00,

until the filing fee is fully paid. Id.

        Moore has not submitted a prison account statement as required by 28 U.S.C. § 1915(a)(2).

Nevertheless, having reviewed the information contained in the motion, the Court will require him

to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484 (8th Cir.

1997) (explaining that when a prisoner is unable to provide the court with a certified copy of his

inmate account statement, the court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances”). If Moore is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a “mere

possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must “accept as

true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir.

2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to “accept as true

any legal conclusion couched as a factual allegation”).



                                                  2
    Case: 4:21-cv-00584-RWS Doc. #: 3 Filed: 08/23/21 Page: 3 of 7 PageID #: 14




        When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912,

914-15 (8th Cir. 2004) (stating that federal courts are not required to “assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint”).

In addition, affording a pro se complaint the benefit of a liberal construction does not mean that

procedural rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                                The Complaint

        Moore is a self-represented litigant who is currently incarcerated at the Potosi Correctional

Center (PCC) in Mineral Point, Missouri. He has filed a document with the Court that has been

construed as a prisoner civil rights action pursuant to 42 U.S.C. § 1983.1 The complaint is

handwritten and not on a Court form. Moore names the PCC, Warden Blair, Functional Unit

Manager Pultz, CSII Since, CSI Brown, Mental Health Director Ashley Skaggs, COIII Crawford,

COI Stamps, and COII Jones as defendants. (Docket No. 1 at 1). He does not indicate the capacity

in which defendants are sued.




1
 The document is titled “Order to Show Cause for a Preliminary Injunction” and purports to be an order restraining
defendants from carrying out a “special security order” against Moore. The document references a complaint,
supporting affidavits, and a memorandum of law, but the Court has not received any filings beyond the proposed order
and Moore’s motion for leave to proceed in forma pauperis.

                                                         3
  Case: 4:21-cv-00584-RWS Doc. #: 3 Filed: 08/23/21 Page: 4 of 7 PageID #: 15




       In the complaint, Moore states that defendants have “arbitrarily implemented” a special

security order (SSO) against him. (Docket No. 1 at 3). According to this SSO – which Moore has

attached as an exhibit – the “window slider on [his] cell door [must] remain closed at all times for

the duration of 30 days,” except during security checks, medication, and mealtimes. (Docket No.

1-1). The SSO also directs Moore to exit his cell backwards while facing the back wall when his

cell door is opened.

       Moore alleges that keeping the window slider closed deprives him of his sense of sight.

(Docket No. 1 at 3). As such, he claims that his Eighth and Fourteenth Amendment rights have

been violated. (Docket No. 1 at 2). He seeks to enjoin defendants from enforcing the SSO. (Docket

No. 1 at 3).

                                            Discussion

       Moore is a self-represented litigant who has filed a document that has been construed as a

civil action pursuant to 42 U.S.C. § 1983. Because he is proceeding in forma pauperis, the Court

has reviewed the complaint under 28 U.S.C. § 1915. Based on that review, the Court has

determined that the complaint is subject to dismissal. Specifically, the complaint is not on a Court-

provided form, as required. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-represented

plaintiffs or petitioners should be filed on Court-provided forms”). Furthermore, Moore has not

provided allegations as to what each of the individual defendants did or did not do to harm him.

       Because Moore is proceeding as a self-represented litigant, he will be allowed to amend

his complaint according to the instructions set forth below.

       Moore should type or neatly print his amended complaint on the Court’s civil rights form,

which will be provided to him. If the amended complaint is handwritten, the writing must be

legible. In the “Caption” section of the Court-provided form, he should clearly name each and



                                                 4
  Case: 4:21-cv-00584-RWS Doc. #: 3 Filed: 08/23/21 Page: 5 of 7 PageID #: 16




every party he is intending to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name

all the parties”). If there is not enough room in the caption, he may add additional sheets of paper.

However, all the defendants must be clearly listed. Moore should fill out the complaint form in its

entirety, and ensure that it is signed.

         In the “Statement of Claim” section, Moore should provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). He should put each claim into

a numbered paragraph, and each paragraph should be “limited as far as practicable to a single set

of circumstances.” See Fed. R. Civ. P. 10(b).

         The amended complaint should only include claims that arise out of the same transaction

or occurrence. In other words, Moore should only include claims that are related to each other. See

Fed. R. Civ. P. 20(a)(2). Alternatively, he may choose a single defendant and set forth as many

claims as he has against that defendant. See Fed. R. Civ. P. 18(a).

         Moore must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

         If Moore is suing a defendant in an individual capacity, he is required to allege facts

demonstrating the personal responsibility of the defendant for harming him. See Madewell v.

Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (stating that § 1983 liability “requires a causal link

to, and direct responsibility for, the deprivation of rights”). Furthermore, the Court emphasizes

that the “Statement of Claim” requires more than “labels and conclusions or a formulaic recitation

of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir.

2017).




                                                 5
  Case: 4:21-cv-00584-RWS Doc. #: 3 Filed: 08/23/21 Page: 6 of 7 PageID #: 17




       If Moore is suing multiple defendants, it is important that he establish the responsibility of

each separate defendant for harming him. That is, for each defendant, he must allege facts showing

how that particular defendant’s acts or omissions violated his constitutional rights. It is not enough

for Moore to make general allegations against all the defendants as a group. Rather, he needs to

provide the role of each named defendant in this case, in order that each specific defendant can

receive notice of what he or she is accused of doing. See Topchian v. JPMorgan Chase Bank, N.A.,

760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a complaint “is to give the

opposing party fair notice of the nature and basis or grounds for a claim”).

       Moore is warned that the filing of an amended complaint completely replaces the original

complaint. This means that claims that are not re-alleged in the amended complaint will be deemed

abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir.

2005) (“It is well-established that an amended complaint supercedes an original complaint and

renders the original complaint without legal effect”).

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C.

§ 1915. Moore’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant.

       Moore will be given thirty (30) days in which to file his amended complaint on a Court-

provided form according to the instructions set forth above. If he fails to file an amended complaint

on a Court-provided form within thirty (30) days in accordance with the instructions set forth

above, the Court will dismiss this action without prejudice and without further notice to Moore.

       Accordingly,

       IT IS HEREBY ORDERED that Moore’s motion for leave to proceed in forma pauperis

(Docket No. 2) is GRANTED.



                                                  6
  Case: 4:21-cv-00584-RWS Doc. #: 3 Filed: 08/23/21 Page: 7 of 7 PageID #: 18




          IT IS FURTHER ORDERED that Moore must pay an initial filing fee of $1.00 within

thirty (30) days of the date of this order. Moore is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

          IT IS FURTHER ORDERED that the Clerk of Court shall send to Moore a copy of the

Court’s prisoner civil rights complaint form.

          IT IS FURTHER ORDERED that Moore shall file an amended complaint on the Court-

provided form in accordance with the instructions set forth above within thirty (30) days of the

date of this order.

          IT IS FURTHER ORDERED that if Moore fails to file an amended complaint on the

Court-provided form in accordance with the instructions set forth above within thirty (30) days

of the date of this order, the Court will dismiss this action without prejudice and without further

notice.

          IT IS FURTHER ORDERED that upon the filing of Moore’s amended complaint, the

Court will review it pursuant to 28 U.S.C. § 1915.



                                                   RODNEY W. SIPPEL
                                                   UNITED STATES DISTRICT JUDGE



Dated this 23rd day of August, 2021.




                                                  7
